 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 UNITED STATES OF AMERICA,

 9                                Plaintiff,             Case No. CR18-217 RSM

10          v.                                           DETENTION ORDER

11 SHAWNA BRUNS,

12                                Defendant.

13          The Court conducted a detention hearing under 18 U.S.C. § 3142(f), and based upon the

14 findings and reasons below finds there are no conditions or combination of conditions defendant

15 can meet which will reasonably assure defendant’s appearance and the safety of other persons

16 and the community.

17         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

18          (1)    Defendant is charged with conspiring to distribute controlled substances and other

19 drug related offenses. The Court finds defendant has failed to overcome the presumption of

20 danger and flight that attaches to this offense. Although defendant has not been previously

21 convicted of a criminal offense, she has engaged according to the government in significant

22 criminal conduct for years. She has a lengthy and serious drug addiction problem. She has

23 resided with the co-defendant for years engaged in alleged drug trafficking activities involving



     DETENTION ORDER - 1
 1 large quantities of drugs and yielding large amounts of money. She has engaged in financial

 2 transactions which the government indicates were designed to shield her illegal activities. When

 3 the house she was living in was raided by police, a large number of weapons were found. She has

 4 the power to influence friends and family to remove for large amounts of money that was hidden

 5 away.

 6          (2)    It is therefore ORDERED:

 7          (1)    Defendant shall be detained pending trial and committed to the custody of the

 8 Attorney General for confinement in a correctional facility separate, to the extent practicable,

 9 from persons awaiting or serving sentences, or being held in custody pending appeal;

10          (2)    Defendant shall be afforded reasonable opportunity for private consultation with

11 counsel;

12          (3)    On order of a court of the United States or on request of an attorney for the

13 Government, the person in charge of the correctional facility in which Defendant is confined

14 shall deliver the defendant to a United States Marshal for the purpose of an appearance in

15 connection with a court proceeding; and

16          (4)    The Clerk shall direct copies of this order to counsel for the United States, to

17 counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

18 Officer.

19          DATED this 20th day of June, 2019.

20

21                                                        A
                                                          BRIAN A. TSUCHIDA
22                                                        United States Magistrate Judge

23



     DETENTION ORDER - 2
